Citation Nr: 1031138	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-36 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the left hip, to include as secondary to a service-connected 
right femur fracture.  

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as joint pain, to include as secondary to a 
service-connected right femur fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1979 to February 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Seattle, Washington, 
denying the claims currently on appeal.  

These claims were previously denied by the Board in an August 
2009 decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and in May 
2010, the Court granted a joint motion to remand agreed upon by 
the appellant and the Secretary of VA.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Portland, Oregon in March 2009.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The claims file reveals that additional RO action regarding the 
claims on appeal is warranted.  Additional evidence pertinent to 
the Veteran's claim (an undated etiological opinion from a VA 
physician with the initials C.H.) was associated with the record 
in July 2010.  In addition to this evidence, the Veteran signed a 
90-day letter response form instructing VA to remand his case 
back to the Agency of Original Jurisdiction (AOJ) for initial 
review of this newly submitted evidence.  Under these 
circumstances, a remand for initial consideration of this 
evidence by the AOJ and for preparation of an SSOC reflecting 
such consideration is warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2009).  

Accordingly, the case is REMANDED for the following action:

The Veteran's claims should be readjudicated 
based on the entirety of the evidence of 
record, to include the letter received in 
July 2010 from a VA physician with the 
initials C.H.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

